Name: Decision No 6/88 of the EEC-Sweden Joint Committee of 5 December 1988 amending the Agreement between the European Economic Community and the Kingdom of Sweden and some other Agreements concluded in that context between the European Economic Community and the Kingdom of Sweden consequent on the implementation of the harmonized commodity description and coding system
 Type: Decision
 Subject Matter: international trade;  tariff policy;  European Union law;  sources and branches of the law;  Europe
 Date Published: 1989-07-12

 Avis juridique important|21989D0712(01)Decision No 6/88 of the EEC-Sweden Joint Committee of 5 December 1988 amending the Agreement between the European Economic Community and the Kingdom of Sweden and some other Agreements concluded in that context between the European Economic Community and the Kingdom of Sweden consequent on the implementation of the harmonized commodity description and coding system Official Journal L 197 , 12/07/1989 P. 0002 - 0082DECISION No 6/88 OF THE EEC-SWEDEN JOINT COMMITTEE of 5 December 1988 amending the Agreement between the European Economic Community and the Kingdom of Sweden and some other Agreements concluded in that context between the European Economic Community and the Kingdom of Sweden consequent on the implementation of the harmonized commodity description and coding system THE EEC-SWEDEN JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden signed in Brussels on 22 July 1972, hereinafter called the "Agreement", and in particular Article 12a thereof, Whereas consequent on the implementation of the harmonized commodity description and coding system the Community and the Kingdom of Sweden have amended the nomenclature of their customs tariffs; Whereas the provisions of the Agreement, of the Additional Protocol to the Agreement consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community, hereinafter called the "Additional Protocol", and of some Agreements in the form of Exchanges of Letters referring to the tariff nomenclature should therefore be adjusted in accordance with the said amendments, HAS DECIDED AS FOLLOWS: Article 1 1. Article 2 of the Agreement is replaced by the following: "Article 2 The Agreement shall apply to products originating in the Community or Sweden: (i) which fall within Chapters 25 to 97 of the harmonized commodity description and coding system, excluding the products listed in Annex I; (ii) which are listed in Annex II; (iii) which are specified in Protocol No 2, with due regard to the arrangements provided for in that Protocol." 2. Article 14 (1), first subparagraph of the Agreement is replaced by the following: "Article 14 1. The Community reserves the right to amend the arrangements applicable to the petroleum products falling within heading Nos 2710, 2711, ex 2712 (excluding ozokerite, lignite wax and peat wax) and 2713 of the harmonized commodity description and coding system upon adoption of a common definition of origin for petroleum products, upon adoption of decisions under the common commercial policy for the products in question or upon establishment of a common energy policy." 3. The Annex to the Agreement is replaced by the following: "ANNEX I List of products referred to in Article 2 (i) of the Agreement >PIC FILE= "T0047255"> 4. Annex II as shown below is added to the Agreement: "ANNEX II List of products referred to in Article 2 (ii) of the Agreement >PIC FILE= "T0047256"> 5. Article 3 of Protocol No 2 is replaced by the following: "Article 3 1. This Protocol shall also apply to the spirituous beverages of subheadings 2208 20 to 2208 90 (excluding undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol) of the harmonized commodity description and coding system not specified in Tables I and II annexed to this Protocol. The rules governing tariff reductions applicable to these products shall be decided by the Joint Committee. When defining these rules or at later date, the Joint Committee shall decide whether to include in this Protocol other products of Chapters 1 to 24 of the harmonized commodity description and coding system which are not subject to agricultural regulations in the territories of the Contracting Parties. 2. On this occasion the Joint Committee shall supplement, if necessary, Protocol 3." 6. Table I of Protocol No 2 is replaced by the following: "TABLE I EUROPEAN ECONOMIC COMMUNITY >PIC FILE= "T0047257"> >PIC FILE= "T0047258"> >PIC FILE= "T0047259"> >PIC FILE= "T0047260"> >PIC FILE= "T0047261"> >PIC FILE= "T0047262"> >PIC FILE= "T0047263"> >PIC FILE= "T0047264"> >PIC FILE= "T0047265"> 7. Table II of Protocol No 2 is replaced by the following: "TABLE II SWEDEN >PIC FILE= "T0047266"> >PIC FILE= "T0047267"> >PIC FILE= "T0047268"> >PIC FILE= "T0047269"> >PIC FILE= "T0047270"> >PIC FILE= "T0047271"> >PIC FILE= "T0047272"> 8. Article 4 (4) of the Additional Protocol is replaced by the following: "4. For crude petroleum oils or oils obtained from bituminous minerals falling within CN code 2709 the basic duty applied by Spain shall be nil." 9. Article 7 (3) of the Additional Protocol is replaced by the following: "3. The Kingdom of Spain shall, from 1 March 1986, open annual tariff quotas for the import of motor vehicles for the transport of persons, with either a spark ignition or a compression ignition engine, other than motor coaches and buses, falling within CN codes 8703 22, 8703 23, 8703 31, 8703 32 and 8703 33, originating in Sweden as indicated in Annex I (a). The customs duty applicable within the limits of those tariff quotas shall be fixed at 17,4 %. The quota shall be abolished on 31 December 1988." 10. Article 11 (2) in the Additional Protocol is replaced by the following: "2. The Portuguese Republic shall progressively abolish for liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 the fiscal element of Escudos 5 per kilogram in accordance with the timetable laid down in Article 9." 11. Annex I of the Additional Protocol is replaced by the following: "ANNEX I SPANISH BASIC DUTY (FIXED COMPONENT) ON 1 JANUARY 1986 >PIC FILE= "T0047273"> >PIC FILE= "T0047274"> >PIC FILE= "T0047275"> >PIC FILE= "T0047276"> >PIC FILE= "T0047277"> >PIC FILE= "T0047278"> >PIC FILE= "T0047279"> >PIC FILE= "T0047280"> >PIC FILE= "T0047281"> >PIC FILE= "T0047282"> >PIC FILE= "T0047283"> >PIC FILE= "T0047284"> >PIC FILE= "T0047285"> 12. Annex I (a) of the Additional Protocol is amended as follows: "ANNEX I (a) Tariff quotas applied by the Kingdom of Spain in respect of motor vehicles falling within subheadings 8703 22, 8703 23, 8703 31, 8703 32 and 8703 33 of the combined nomenclature originating in Sweden >PIC FILE= "T0047286"> 13. Annex II of the Additional Protocol is replaced by the following: "ANNEX II BASIC QUOTAS FOR PRODUCTS SUBJECT TO QUANTITATIVE RESTRICTIONS ON IMPORTS INTO SPAIN UNTIL 31 DECEMBER 1988 >PIC FILE= "T0047287"> 14. Annex III of the Additional Protocol is replaced by the following: "ANNEX III BASIC QUOTAS FOR PRODUCTS SUBJECT TO QUANTITATIVE RESTRICTIONS ON IMPORTS INTO SPAIN UNTIL 31 DECEMBER 1989 >PIC FILE= "T0047288"> >PIC FILE= "T0047289"> >PIC FILE= "T0047290"> >PIC FILE= "T0047291"> >PIC FILE= "T0047292"> >PIC FILE= "T0047293"> >PIC FILE= "T0047294"> >PIC FILE= "T0047295"> >PIC FILE= "T0047296"> >PIC FILE= "T0047297"> >PIC FILE= "T0047298"> 15. Annex IV of the Additional Protocol is replaced by the following: "ANNEX IV PORTUGUESE BASIC DUTY (FIXED COMPONENT) ON 1 JANUARY 1986 >PIC FILE= "T0047299"> >PIC FILE= "T0047300"> >PIC FILE= "T0047301"> >PIC FILE= "T0047302"> >PIC FILE= "T0047303"> >PIC FILE= "T0047304"> >PIC FILE= "T0047305"> >PIC FILE= "T0047306"> >PIC FILE= "T0047307"> 16. Annex V of the Additional Protocol is replaced by the following: "ANNEX V DEFINITION OF PORTUGUESE BASIC DUTIES FOR CERTAIN PRODUCTS For the products mentioned below, the basic duties on which the Portuguese Republic shall effect the successive reductions provided for in Article 9 shall be those indicated opposite each of them >PIC FILE= "T0047308"> >PIC FILE= "T0047309"> >PIC FILE= "T0047310"> >PIC FILE= "T0047311"> >PIC FILE= "T0047312"> >PIC FILE= "T0047313"> >PIC FILE= "T0047314"> >PIC FILE= "T0047315"> >PIC FILE= "T0047316"> >PIC FILE= "T0047317"> >PIC FILE= "T0047318"> >PIC FILE= "T0047319"> >PIC FILE= "T0047320"> >PIC FILE= "T0047321"> 17. Annex VI of the Additional Protocol is replaced by the following: "ANNEX VI 1. PRODUCTS FOR WHICH THE MINIMUM DUTIES (FIXED COMPONENT) ARE FIXED AT 35 % FOR IMPORTS COMING INTO THE COMMUNITY AS CONSTITUTED ON 31 DECEMBER 1985 >PIC FILE= "T0047322"> >PIC FILE= "T0047323"> 2. PRODUCTS FOR WHICH THE MINIMUM DUTIES (FIXED COMPONENT) ARE FIXED AT 14 % FOR IMPORTS COMING INTO THE COMMUNITY AS CONSTITUTED ON 31 DECEMBER 1985 >PIC FILE= "T0047324"> >PIC FILE= "T0047325"> 3. PRODUCTS FOR WHICH THE MINIMUM DUTIES (FIXED COMPONENT) ARE FIXED AT 12 % FOR IMPORTS COMING INTO THE COMMUNITY AS CONSTITUTED ON 31 DECEMBER 1985 >PIC FILE= "T0047326"> 4. PRODUCTS FOR WHICH THE MINIMUM DUTIES (FIXED COMPONENT) ARE FIXED AT 11 % FOR IMPORTS COMING INTO THE COMMUNITY AS CONSTITUTED ON 31 DECEMBER 1985 >PIC FILE= "T0047327"> >PIC FILE= "T0047328"> 18. In Annex B of the Additional Protocol the table is replaced by the following: >PIC FILE= "T0047329"> >PIC FILE= "T0047330"> 19. The Exchange of Letters concerning the import into Spain of products falling within subheading 84.41 A I of the Common Customs Tariff is modified as follows: In the Title and in the text of the Exchange of Letters the reference to subheading 84.41 A I of the Common Customs Tariff is replaced by: "CN codes 8452 10 11 and 8452 10 19" Article 2 The Agreement in the form of an Exchange of Letters dated 14 July 1986 concerning non-agricultural and processed agricultural products not covered by the Agreement is amended as follows: 1. Annex I is replaced by the following: "ANNEX I SPAIN >PIC FILE= "T0047331"> >PIC FILE= "T0047332"> 2. Annex II is replaced by the following: "ANNEX II PORTUGAL >PIC FILE= "T0047333"> >PIC FILE= "T0047334"> >PIC FILE= "T0047335"> >PIC FILE= "T0047336"> >PIC FILE= "T0047337"> 3. Annex IV is replaced by the following: "ANNEX IV PORTUGAL >PIC FILE= "T0047338"> >PIC FILE= "T0047339"> Article 3 The Agreements in the form of Exchanges of Letters concerning agriculture and fisheries shall be amended as follows: 1. Exchange of Letters concerning fisheries dated 21 July 1972: The table referred to in this Exchange of Letters is replaced by the following: >PIC FILE= "T0047340"> 2. Exchanges of Letters concerning agriculture dated 21 July 1972, 16 July 1980 and 23 June 1982: The tables referred to in these Exchanges of Letters shall be replaced by the consolidated list below: >PIC FILE= "T0047341"> >PIC FILE= "T0047342"> 3. Exchange of Letters concerning agriculture and fisheries dated 14 July 1986: (a) Under item A II (agricultural sector) the reference to subheading ex 07.02 B of the Common Customs Tariff is replaced by the following: "CN code 0710 21" (b) The list of products referred to under item B (fisheries sector), paragraph 5, is replaced by the following: >PIC FILE= "T0047343"> (c) Annex I is replaced by the following: "ANNEX I >PIC FILE= "T0047344"> >PIC FILE= "T0047345"> The abovementioned customs duties shall be applied on imports into the Community, as constituted on 31 December 1985, originating in Sweden from 1 January 1988. For the abovementioned products, when imported into Spain and Portugal, the following timetable for the tariff alignment shall apply: PORTUGAL >PIC FILE= "T0047346"> >PIC FILE= "T0047347"> SPAIN >PIC FILE= "T0047348"> >PIC FILE= "T0047349"> Article 4 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 5 December 1988. For the EEC - Sweden Joint Committee The Chairman P. BENAVIDES